Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 4/27/2022. Claims 1-20 are currently pending and claims 1, 9, and 17 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec et al. (herein called Pechanec) (US PG Pub. 2015/0199787 A1) and Avkarogullari et al. (herein called Avkarogullari) (US PG Pub. 2015/0347105 A1) in further view of Javanovic et al. (herein called Javanovic) (US PG Pub. 2014/0344817 A1).

As per claim 1, Pechanec teaches: a method performed by a software compiler, the method comprising:
retrieving executable binary code segments corresponding to the plurality of operators to be combined (pars. [0024], [0029], [0032]-[0036], [0039], [0046], application/code contains multiple/one or more/etc. portions/classes/etc. that are executed on CPU or GPU/accelerator, intermediate representation of application/code portions may be machine-independent binary code which are obtained/retrieved and compiled/combined into a set of instructions/GPU thread/etc. (operators) including binary representation of source code portion executable on GPU (retrieve executable binary code segments/set of instructions/operators including binary representation of code segment/portion/etc. corresponding to operators determined to be combined/compiled for execution on GPU/hardware accelerator).)
generating a unit of binary code including the executable binary code segments and metadata (pars. [0024], [0029], [0032], [0039], [0041]-[0042], [0046], [0051], [0053], [0064], intermediate representation is compiled into set of instructions including binary representation of code portion executable on GPU/hardware accelerator (generate unit of binary code including executable binary code segments), data associated with code/application is transformed data types native to GPU/accelerator, and execution of GPU code/binary code/threads/etc. is scheduled for execution (generate metadata).); and 
dispatching the unit of binary code to the hardware accelerator for execution of the unit of binary code (pars. [0005], [0046], [0051], [0056], set of instructions including binary representation of code portion (unit of binary code) is sent/communicated/distributed/etc. (dispatched) to GPU (hardware accelerator) and GPU/accelerator executes the instructions/binary code/etc. (execution of unit of binary code).).
While Pechanec teaches that applications have portions/classes/instructions/operators/etc. that are compiled/combined/etc. and executed on a GPU/hardware accelerator, and retrieving binary code segments corresponding to operators/portions/classes/instructions/etc. to be combined/compiled and executed on GPU/hardware accelerator/compiling application/source code into binary instructions to be executed on GPU/hardware accelerator/etc. and generating and executing a unit of binary code on the GPU/hardware accelerator, it does not explicitly state, however Avkarogullari teaches:
determining a plurality of operators to be combined based on characteristics of a hardware accelerator (abstract, pars. [0001], [0004], [0011], [0014]-[0019], application/code to be executed on GPU (hardware accelerator from Pechanec) is analyzed and altered at runtime based on execution capabilities/performance criteria/etc. of GPU that will execute code such as memory access capabilities/processing implementations/other attributes (alter code based on characteristics of GPU hardware accelerator), and altering code/application/etc. may be  combining a plurality of work items/groups/etc. (plurality of operators) into a single work item/group (determine operators/work items/groups to be combined into single work item/group based on characteristics/capabilities/attributes of GPU/hardware accelerator).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining a plurality of operators to be combined based on characteristics of a hardware accelerator, as conceptually taught by Avkarogullari, into that of Pechanec because these modifications allow for the code to be altered/optimized/etc. for better execution on the accelerator/processing unit executing the code, which is desirable is it allows for less resources to be spent to execute the code/increase performance of code execution/reduce initialization cost of GPU/hardware accelerator/etc.
While Pechanec teaches generating metadata and scheduling execution of binary code/GPU code/threads/etc., it does not explicitly state, however Javanovic teaches:
metadata representing an execution control flow among the executable binary code segments (pars. [0066]-[0069], [0072], operators may be merged/combined and converted into a form used by an execution engine (compile into a set of instructions/GPU thread/etc. including binary representation of source code portion executable on GPU from Pechanec) and conversion includes performing validation which includes generating flow metadata/control flow metadata/metadata entries for task flows/etc. (generate metadata representing an execution control flow among executable binary code segments). As Pechanec teaches generating binary code segments to be executed on GPU/hardware accelerator and generating data associated with the code/metadata, and as Jovanovic teaches that converting/compiling code for execution on execution engine/GPU of Pechanec includes generating control flow/job flow/task flow/etc./metadata representing an execution flow among binary code segments, it is obvious that the generating binary code segments to be executed on GPU and metadata of the code of Pechanec may include generating control flow metadata/metadata representing an execution control flow for code converted to be executed on the execution engine/GPU as disclosed by Javanovic.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pechanec and Avkarogullari such that the generating of metadata scheduling execution of the binary code includes generating metadata representing an execution control flow among the executable binary code segments, as conceptually taught by Javanovic, because these modifications allow for effective scheduling and execution of the instructions/code/tasks/jobs/etc. on the GPU/accelerator/execution engine/etc., thereby helping to ensure that the program operates as intended and helping to prevent errors from code being executed in an incorrect order/schedule/etc.

	As per claim 4, Pechanec does not explicitly state, however Avkarogullari teaches:
Wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on available resources of the hardware accelerator (abstract, pars. [0001], [0004], [0011], [0014]-[0019], application/code to be executed on GPU (hardware accelerator from Pechanec) is analyzed and altered/optimized/etc. at runtime based on execution capabilities/performance criteria/etc. of GPU that will execute code, capabilities/performance criteria may be memory access capabilities/more efficient processing implementations (available resources) of GPU/accelerator, and altering code/application/etc. may be combining a plurality of work items/groups/etc. (plurality of operators) into a single work item/group (determining whether the plurality of operators should be combined based on available resources of the hardware accelerator).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on available resources of the hardware accelerator, as conceptually taught by Avkarogullari, into that of Pechanec because these modifications allow for the code to be altered/optimized/etc. for better execution on the accelerator/processing unit executing the code, which is desirable is it allows for less resources to be spent to execute the code/increase performance of code execution/reduce initialization cost of GPU/hardware accelerator/etc.

Claim 5, Pechanec does not explicitly state, however Avkarogullari teaches:
Wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on a number of the plurality of operators (pars. [0011], [0015], [0017], work items are combined into a single work items to reduce the number of work groups initialized on hardware/GPU/accelerator to more closely match performance characteristics of the run time hardware/GPU/accelerator and reduce overhead of initializing GPU/hardware/accelerator. As the number of work items is combined into a single work item to reduce the number of work items to better match performance characteristics of the GPU/hardware/accelerator, it is obvious that combining the work items/operators to better match the performance characteristics of the GPU is determining if the operators should be combined based on whether the number of work items/operators matches the performance characteristics of the GPU/accelerator/hardware, and as such the determining the plurality of operators/number of work items to be combined comprises determining whether the plurality of operators/work items should be combined based on a number of the plurality of operators/whether the number of work items matches performance characteristics of GPU/accelerator/hardware.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on a number of the plurality of operators, as conceptually taught by Avkarogullari, into that of Pechanec because these modifications allow for the code to be altered/optimized/etc. for better execution on the accelerator/processing unit executing the code, which is desirable is it allows for less resources to be spent to execute the code/increase performance of code execution/reduce initialization cost of GPU/hardware accelerator/etc.

Claim 6, Pechanec does not explicitly state, however Avkarogullari teaches:
wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on a computation runtime associated with executing all of the plurality of operators (pars. [0001], [0003]-[0004], [0011], [0014]-[0016], [0018]-[0019], work items/operators are combined based on performance characteristics of GPU/hardware/accelerator at runtime in order to reduce load time/initialization/overhead of loading the plurality of work items (reduce computation runtime/load time/initialization/overhead of loading/etc. associated with executing all of the plurality of operators/of loading/executing the plurality of work items that are combined into a single item). As the plurality of work items/operators are combined at runtime in order to reduce the load time/initialization/overhead of loading/etc. of loading and executing all of the plurality of operators on the GPU/accelerator, determining the plurality of operators to be combined/combining of work items/etc. comprises determining whether the plurality of operators should be combined based on a computation runtime/load time/initialization/overhead of loading/etc. associated with executing all of the plurality of operators/loading and executing all of plurality of work items/etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on a computation runtime associated with executing all of the plurality of operators, as conceptually taught by Avkarogullari, into that of Pechanec because these modifications allow for the code to be altered/optimized/etc. for better execution on the accelerator/processing unit executing the code, which is desirable is it allows for less resources to be spent to execute the code/increase performance of code execution/reduce initialization cost of GPU/hardware accelerator/etc.
	As per claims 9 and 17, they recite a computer system and a non-transitory computer-readable media, respectively, having similar limitations to the method of claim 1, and are therefore rejected for the same reasoning as claim 1, above. 

Claim 10, Pechanec does not explicitly state, however Avkarogullari teaches:
wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on constrains of the hardware accelerator (abstract, pars. [0001], [0004], [0011], [0014]-[0019], application/code to be executed on GPU (hardware accelerator from Pechanec) is analyzed and altered/optimized/etc. at runtime based on execution capabilities/performance criteria/etc. of GPU (constraints of hardware accelerator/GPU) that will execute code, capabilities/performance criteria may be memory access capabilities/processing implementations/etc. (constraints) of GPU/accelerator, and altering code/application/etc. may be combining a plurality of work items/groups/etc. (plurality of operators) into a single work item/group (determining whether the plurality of operators should be combined based on constraints/capabilities/performance criteria of the hardware accelerator/what accelerator/GPU is capable of doing/constrained to be able to do/etc.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein determining the plurality of operators to be combined comprises determining whether the plurality of operators should be combined based on constrains of the hardware accelerator, as conceptually taught by Avkarogullari, into that of Pechanec because these modifications allow for the code to be altered/optimized/etc. for better execution on the accelerator/processing unit executing the code, which is desirable is it allows for less resources to be spent to execute the code/increase performance of code execution/reduce initialization cost of GPU/hardware accelerator/etc.

As per claims 11-13, and 18 and 19 they recite systems and non-transitory computer-readable media, respectively, having similar limitations to the methods of claim 4-6 and 10 and 6, respectively, and are therefore rejected for the same reasoning as claim 1, above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pechanec et al. (herein called Pechanec) (US PG Pub. 2015/0199787 A1), Avkarogullari et al. (herein called Avkarogullari) (US PG Pub. 2015/0347105 A1), and Javanovic et al. (herein called Javanovic) (US PG Pub. 2014/0344817 A1), in further view of Jeong (US PG Pub. 2007/0150855 A1).

As per claim 16, Pechanec, Avkarogullari, and Javanovic do not explicitly state, however Jeong teaches: 
wherein the unit of binary code comprises glue code (pars. [0001], [0035], [0042]-[0043], [0058], [0065], [0073], software/application/etc. is developed by assembling/combining a plurality of components supplied in binary code form, and binary code/components are assembled/combined/added to/etc. glue code/glue component template/etc. (binary code comprises glue code).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the unit of binary code comprises glue code, as conceptually taught by Jeong, into that of Pechanec, Avkarogullari, and Javanovic because these modifications allow for the binary code to be glue code, which is desirable as glue code allows for parts of code to be combined/adapted parts of code to be combined if they are incompatible/etc. and therefore allowing for the binary code to be glue code allows for the operators/items to be combined into a single unit by adapting the operators/items so they may be combined successfully, thereby helping to ensure they may be combined without errors occurring and helping to ensure the code with execute correctly/without errors.

Allowable Subject Matter
Claims 2-3, 7-8, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the argument on pg. 9 par. 2- pg. 10 par. 5 of the remarks that Pechanec et al. (herein called Pechanec) (US PG Pub. 2015/0199787 A1) and Javanovic et al. (herein called Javanovic) (US PG Pub. 2014/0344817 A1) do not teach determining operators to be combined based on characteristics of a hardware accelerator, as required by the amended independent claims, and therefore the amended independent claims and their respective dependent claims are allowable, the examiner, respectfully, disagrees. The examiner would like to point out that the new reference Avkarogullari et al. (herein called Avkarogullari) (US PG Pub. 2015/0347105 A1) is currently relied upon to correct the deficiencies of Pechanec and therefore the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193